Citation Nr: 0004716	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of degenerative disc disease, L5-S1, evaluated 
as noncompensable prior to February 25, 1999.

2.  Evaluation of degenerative disc disease, L5-S1, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
September 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for degenerative disc disease, L5-S1, and 
assigned a noncompensable evaluation.  In an April 1999 
rating decision, the RO granted a 20 percent evaluation for 
degenerative disc disease, L5-S1, effective February 25, 
1999.

The Board notes that the appellant perfected an appeal as to 
an increased evaluation for service-connected pulmonary 
sarcoidosis.  However, following a rating decision which 
granted a 60 percent evaluation for such, the appellant 
stated that he agreed with the 60 percent evaluation.  Thus, 
the Board finds that the issue of an increased evaluation for 
pulmonary sarcoidosis is no longer on appeal.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Prior to February 25, 1999, degenerative disc disease, 
L5-S1, was productive of no more than slight or mild 
functional impairment.

2.  An increase in the service-connected degenerative disc 
disease, L5-S1, was factually ascertainable on February 25, 
1999.

3.  Degenerative disc disease, L5-S1, is currently manifested 
by no more than moderate functional impairment.


CONCLUSIONS OF LAW

1.  Degenerative disc disease, L5-S1, was 10 percent 
disabling prior to February 25, 1999.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, 
4.59; Part 4, Diagnostic Code 5292 (1999).

2.  Degenerative disc disease, L5-S1, is no more than 
20 percent disabling.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§  4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5292 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has alleged that his service-connected 
degenerative disc disease, L5-S1, warrants a minimum of a 
20 percent evaluation.  He states that although the October 
1997 VA examination report revealed that he had full range of 
motion, he had pain as soon as he would bend at the waist.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
an evaluation in excess of 0 percent prior to February 25, 
1999, for degenerative disc disease, L5-S1, and an evaluation 
in excess of 20 percent for degenerative disc disease, L5-S1, 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation, and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issues as "evaluation of degenerative disc 
disease, L5-S1" since service connection has been granted, 
and the appellant seeks a higher evaluation.  The appellant 
is not prejudiced by this naming of the issue.  The Board has 
not dismissed the issue, and the law and regulations 
governing the evaluation of the disabilities are the same 
regardless of how the issue has been phrased.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
See id.

In Fenderson, the Court wanted the Board to consider whether 
the initial evaluation assigned should be uniform or staged.  
In that case, a veteran had improved during the appeal 
process.  Here, in line with the theory of Fenderson, the RO 
determined that a uniform evaluation was not appropriate, 
which was shown by its granting a 20 percent evaluation but 
only as of February 25, 1999.  In essence, this case is an 
inverted Fenderson fact scenario, in that the appellant's 
service-connected disability was shown to have worsened 
during the appeal process, and the Board agrees with the RO 
that a uniform evaluation is not appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Service medical records establish that the appellant was 
diagnosed with degenerative disc disease.  He began 
complaining of back pain in 1994.  In August 1996, he 
described the pain as constant.  He stated that he had 
undergone physical therapy, but that the pain was still 
there.  Examination revealed gross motor strength of 5/5 
bilaterally in the lower extremities.  The appellant's gross 
sensory examination was intact bilaterally.  Flexion to 
80 degrees was without pain.  The appellant had pain with 
lateral flexion and rotation.  There was no pain elicited 
with palpation.  Straight leg raising was negative.  The 
impression was spondylosis at L5-S1.  The examiner stated 
that the pain did not appear to be radicular and that the 
history and examination were consistent with facet joint 
disease.  That same month, the appellant was seen again for 
back pain.  Examination revealed that the appellant had 
flexion to his ankles.  Extension was to 30 degrees.  Right 
and left side bending was to 30 degrees.  The examiner noted 
that the appellant was tender to palpation in the L5 spinous 
process.  X-rays taken at that time revealed severe 
spondylosis at L5-S1.  The assessment was severe degenerative 
disc disease at L5-S1.

In December 1996, the appellant reported a history of severe 
back pain.  He stated the pain increased with flexion.  He 
denied that he had any limitations in his day-to-day 
activities and denied radiation.  Examination revealed no 
gait abnormality.  The appellant was tender to palpation on 
the right at L5-S1 facet area.  The examiner stated that 
there was no difficulty with flexion or extension; however, 
there was pain with right abduction and pain with rotation to 
the right at 30 degrees.  Straight leg raising was negative.  
The assessment was chronic low back pain.

In February 1997, June 1997, and July 1997, the appellant 
reported chronic low back pain with no relief.  In each 
treatment report, the examiner stated that the appellant had 
normal gait and that examination of the back was negative.  
The assessment made in each treatment report was chronic low 
back pain.

The appellant underwent a VA examination in October 1997.  
The appellant reported that he had intermittent back pain, 
which had started three or four years prior.  He stated that 
it was aggravated by activity and that the pain was localized 
to the lower back.  He denied history of injury to that area.  
The VA examiner stated that the appellant's gait was normal 
and that he stood erect without pelvic obliquity or 
scoliosis.  The VA examiner stated that the appellant had 
full range of motion, noting that flexion was 60 degrees, 
extension was 25 degrees, and right and left lateral bending 
was 25 degrees.  He stated that the appellant was tender at 
L5.  Straight leg raising was negative to 90 degrees 
bilaterally.  Deep tendon reflexes were active in the ankles 
and absent in the knees bilaterally.  The appellant was noted 
to walk on his heels and toes without difficulty.  The 
appellant was able to squat and arise from the squatting 
position without assistance.  The VA examiner stated that he 
could not detect any motor weakness or sensory deficit in the 
lower extremities.  There was no evidence of atrophy present.  
An x-ray taken of the lumbar spine revealed moderate 
narrowing of the L5-S1 disc with osteophytes and subchondral 
sclerosis characteristic of degenerative disc disease.  The 
impression was degenerative disc disease, L5-S1.

The appellant underwent a VA examination in February 1999.  
The appellant reported a history of back pain for five to six 
years.  He stated that his back pain was constant and that it 
would get worse with movement.  The VA examiner stated that 
the appellant had 38 degrees of flexion with pain at the end 
of motion, 15 degrees of extension, 30 degrees of right 
lateral bending, 26 degrees of left lateral bending, 
38 degrees of rotation to the right, and 32 degrees of 
rotation to the left.  The VA examiner entered an assessment 
that the appellant had limited mobility in his trunk.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 30 percent when 
limitation of motion is severe.  38 C.F.R. Part 4, Diagnostic 
Code 5292 (1999).  Mild intervertebral disc syndrome warrants 
a 10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5293 (1999).  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  Id.  
Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  Id.  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warrants a 60 
percent evaluation.  Id.  

I.  Evaluation in excess of 0 percent prior to February 25, 
1999,
for degenerative disc disease, L5-S1

When the RO granted a 20 percent evaluation for degenerative 
disc disease, L5-S1, it granted an effective date of February 
25, 1999, the date of a VA examination, which the RO stated 
was the date that an increase in the appellant's degenerative 
disc disease, L5-S1 was factually ascertainable.

After careful review of the medical evidence, the Board finds 
that the evidence supports a 10 percent evaluation prior to 
February 25, 1999.  The service medical records and the 
October 1997 VA examination report reveal findings that are 
consistent with slight or mild functional impairment.  In 
1996, he had pain with ranges of motion.  Straight leg 
raising was negative when tested.  Motor strength was 5/5 
bilaterally when tested, as was sensory examination.  In 
1997, he continued to report back pain.  Examination of the 
back was negative in February, June, and July of that year.  
In October 1997, the VA examiner stated that the appellant 
had full range of motion; however, the ranges of motion he 
reported were not full.  Deep tendon reflexes were active in 
the ankles and negative in the knees.  The VA examiner stated 
that he could not detect any motor weakness in the lower 
extremities, and there was no atrophy present.  The Board 
finds that the evidence supports a 10 percent evaluation, as 
he has no more than slight limitation of motion and no more 
than mild symptoms as a result of his degenerative disc 
disease.  See 38 C.F.R. Part 4, Diagnostic Codes 5292, 5293.

Higher evaluations under Diagnostic Codes 5292 or 5293 are 
not warranted.  The appellant's range of motion has not been 
shown to be any more than slight prior to February 25, 1999.  
See 38 C.F.R. Part 4, Diagnostic Code 5292.  In fact, there 
were times when the appellant's range of motion was reported 
as full in service.  The ranges of motion reported in the 
October 1997 examination report, although the Board noted 
that they were not "full," reveal no more than slight 
limitation of motion of the lumbar spine.  Additionally, the 
evidence of record has not shown that the appellant suffers 
from recurrent symptoms of intervertebral syndrome, such as 
sciatic neuropathy, muscle spasm, absent ankle jerk, to 
warrant a 20 percent evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 5293.  In fact, the appellant has been noted 
to have ankle jerk bilaterally, and there has been no 
detection of motor weakness or sensory loss detected in the 
lower extremities.  Based on the record, the appellant's 
degenerative disc disease, L5-S1, is no more than 10 percent 
disabling.  See 38 C.F.R. Part 4, Diagnostic Codes 5292, 
5293.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has been assigned a 10 percent disability 
evaluation, which is in compliance with 38 C.F.R. § 4.59 
(1999).  Straight leg raising has been consistently negative, 
and motor strength has been consistently full.  In fact, the 
VA examiner stated in the October 1997 examination report 
that he could not detect any motor weakness and that there 
was no evidence of atrophy.  At worst, the appellant has had 
pain with range of motion.  There is no objective evidence of 
excess fatigability, and the appellant has not stated that he 
has such.  The Board finds that such functional impairment is 
indicative of no more than mild or slight functional 
impairment due to pain or any other factor and thus no more 
than a 10 percent evaluation is warranted.  The evidence of 
record establishes that the actual limitation of motion and 
the functional equivalent of limitation of motion are 
identical and are no more than mild or slight.

The Board notes that it agrees with the RO in that the 
February 25, 1999, VA examination report established a 
factually ascertainable date that the appellant's service-
connected degenerative disc disease, L5-S1, had worsened.  
Prior to such date, the preponderance of the evidence 
established that the appellant's symptoms were no more than 
slight or mild and thus no more than 10 percent disabling.  
See 38 C.F.R. Part 4, Diagnostic Codes 5292, 5293.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his service-connected degenerative 
disc disease, L5-S1, was worse than the assigned 
noncompensable evaluation, he was correct, and the Board has 
granted a 10 percent disability evaluation.  The appellant 
has alleged that he warrants at least a 20 percent 
evaluation; however, the medical findings do not support this 
contention, and an evaluation in excess of 10 percent is not 
warranted prior to February 25, 1999.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 10 percent is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).

II.  Evaluation of 20 percent for degenerative disc disease, 
L5-S1

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  At the time of the February 1999 
examination report, the VA examiner stated that the appellant 
had 38 degrees of flexion with pain at the end of motion, 
15 degrees of extension, 30 degrees of right lateral bending, 
26 degrees of left lateral bending, 38 degrees of rotation to 
the right, and 32 degrees of rotation to the left.  The VA 
examiner made a final determination that the appellant had 
limited mobility in his trunk.  The clinical findings are 
indicative of no more than a 20 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Codes 5292, 5293.  

The evidence does not warrant an evaluation greater than 20 
percent.  The evidence has not shown that the appellant's 
limitation of motion in the lumbar spine is severe.  See 
38 C.F.R. Part 4, Diagnostic Code 5292.  Although flexion is 
limited to 38 degrees, he has no more than minimal functional 
impairment of extension, bending, and rotation.  When all 
this ranges of motion are considered, there is no more than 
moderate limitation of motion.  See id.  Additionally, the 
appellant's degenerative disc disease, L5-S1, has not been 
shown to result in any more than moderate intervertebral disc 
syndrome symptoms.  As stated above, the clinical findings 
have shown that the appellant has ankle jerk bilaterally, and 
that there has been no detection of motor weakness or sensory 
loss detected in the lower extremities.  Such findings are 
indicative of no more than a 20 percent evaluation under 
Diagnostic Code 5293.  See 38 C.F.R. Part 4, Diagnostic Code 
5293.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
At the time of the February 1999 examination, the appellant 
had 38 degrees of flexion, 15 degrees of extension, and 
lateral flexion of 30 degrees to the right and 26 degrees to 
the left, and rotation of 32 degrees to the right and 
38 degrees to the left.  Considering pain, weakness, 
incoordination and excess fatigability; however, the 
degenerative disc disease, L5-S1, symptomatology does not 
approximate the criteria for an evaluation in excess of 20 
percent based on functional loss.  See 38 C.F.R. §§ 4.40, 
4.45.  The appellant already is above the minimum evaluation 
for the lumbar spine.  See 38 C.F.R. § 4.59.  Such functional 
impairment is indicative of no more than moderate functional 
impairment due to pain or any other factor and thus no more 
than a 20 percent evaluation is warranted.  The evidence of 
record establishes that the actual limitation of motion and 
the functional equivalent of limitation of motion are 
identical and are no more than moderate.

The appellant is competent to report his symptoms.  He has 
asserted that he warrants a minimum of a 20 percent 
evaluation.  The Board agrees; however, to the extent that he 
has implied that an evaluation in excess of 20 percent is 
warranted, the medical findings do not support his 
contentions for a higher evaluation.  The appellant's 
statements are consistent with the medical findings, which 
have established that no more than a 20 percent evaluation is 
warranted for degenerative disc disease, L5-S1.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

A 10 percent evaluation for degenerative disc disease, L5-S1, 
is granted prior to February 25, 1999.  An evaluation in 
excess of 20 percent for degenerative disc disease, L5-S1, is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

